                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF                         )
INFORMATION ASSOCIATED W/                              )
JVL@INTERTECH-CORP.RU,                                 )      Docket no. 1:20-mj-00026-AJ
AAS@INTERTECH-CORP.RU, AND                             )
TBK@INTERTECH-CORP.RU THAT IS                          )      Filed Under Seal – Level II
STORED AT PREMISES OPERATED BY                         )
GOOGLE, INC.                                           )
                                                       )

                                              ORDER

       The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),

requesting that the Court issue an extension of its Order commanding GOOGLE, INC., an

electronic communication service provider and/or a remote computing service, not to notify any

person (including the subscribers or customers of the account(s) listed in the warrant) of the

existence of the attached warrant until 180 days from the date of this Order.

       The Court determines that there is reason to believe that notification of the existence of

the attached warrant will seriously jeopardize the investigation, including by giving targets an

opportunity to destroy or tamper with evidence. See 18 U.S.C. § 2705(b).

       IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that GOOGLE, INC. shall

not disclose the existence of the attached warrant, or this Order of the Court, to the listed

subscriber or to any other person, for a period of 180 days from the date of this Order, except

that GOOGLE, INC. may disclose the attached warrant to an attorney for GOOGLE, INC. for

the purpose of receiving legal advice.
       IT IS FURTHER ORDERED that the application and this Order are sealed until

otherwise ordered by the Court.


 1/19/2021
__________________                              ____________________________
Date                                            United States Magistrate Judge




                                            2
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                             District of
                                                         __________      New Hampshire
                                                                      District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )       Case No.   1:20-mj-26-AJ
          information associated w/ jvl@intertech-corp.ru,               )
        aas@intertech-corp.ru, tbk@intertech-corp.ru that is             )
            stored at premises operated by Google, LLC                   )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Northern  District of            California
(identify the person or describe the property to be searched and give its location):

      information associated with jvl@intertech-corp.ru, aas@intertech-corp.ru and tbk@intertech-corp.ru that is stored at
      premises operated by Google, LLC. See Attachments A2 and B2.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B2 (attached and incorporated herein).




         YOU ARE COMMANDED to execute this warrant on or before                 January 28, 2020        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. ’ at any time in the day or night because good cause has been established.
       ’

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          Andrea K. Johnstone, U.S. Magistrate Judge         .
                                                                                               (United States Magistrate Judge)

     ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ’ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                   .


Date and time issued:             01/14/2020 12:00 am
                                                                                                       Judge’s signature

City and state:              Concord, New Hampshire                                    Andrea K. Johnstone, U.S. Magistrate Judge
                                                                                                     Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   1:20-mj-26-AJ
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title




          Print                        Save As...                                                                       Reset
